Citation Nr: 0431345	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for Diabetes Mellitus Type II.

2.  The propriety of the initial 10 percent rating assigned 
for peripheral neuropathy, left lower extremity.

3.  The propriety of the initial 10 percent rating assigned 
for peripheral neuropathy, right lower extremity.

4.  The propriety of the initial zero percent rating assigned 
for arteriosclerotic vascular disease, left lower extremity.

5.  The propriety of the initial zero percent rating assigned 
for arteriosclerotic vascular disease, right lower extremity.

6.  The propriety of the initial zero percent rating assigned 
for erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and July 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  In the January 2002 rating 
decision, the RO granted service connection for Diabetes 
Mellitus Type II and assigned that disability a 20 percent 
rating.  In the July 2002 rating decision, the RO granted 
service connection for the other five disabilities indicated 
in the issues listed on page one above, and assigned those 
disabilities the respective ratings as indicated.  The 
veteran perfected an appeal with respect to the assigned 
ratings for each of the six service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his  part.


REMAND

The veteran is seeking initial disability ratings higher than 
20 percent rating for Diabetes Mellitus Type II; higher than 
10 percent for peripheral neuropathy, left lower extremity; 
higher than 10 percent for peripheral neuropathy, right lower 
extremity; higher than zero percent for arteriosclerotic 
vascular disease, left lower extremity; higher than zero 
percent for arteriosclerotic vascular disease, right lower 
extremity; and higher than zero percent for erectile 
dysfunction.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review of these claims for the following reasons. 

Review of the claims file shows that the veteran last 
underwent VA examination in April 2002.  That examination was 
conducted for the primary purpose of determining whether 
there was an etiological nexus between the veteran's service-
connected diabetes mellitus, and peripheral neuropathy, 
hypertension, coronary artery disease, impotency and 
retinopathy.  Review of the examination report shows that the 
claims file was not available for review by the examiner in 
connection with the examination.  The Board determines that 
the findings from that examination are inadequate for the 
purposes of evaluating the veteran's service-connected 
disabilities which are the subject of this decision.  See 38 
C.F.R. § 4.1 (2004).

As noted above, at the time of the April 2002 VA examination, 
the claims file was unavailable for review by the examiner.  
At that time, there were a significant number of relevant 
private medical records contained in the claims file showing 
treatment from 1977 to 2001.  Moreover, since that 
examination, medical records showing treatment and dated from 
1994 to July 2004 have been received and associated with the 
claims file.

The veteran notified the RO in July 2003 that he had had 
appointments at the VA outpatient clinic at Fort Myers, 
Florida, on August 20, 2002, October 30, 2002, February 5 and 
19, 2003, and July 18, 2003.  At the veteran's July 2004 
Travel Board hearing, through his representative the veteran 
indicated that his medical condition had worsened and that 
the veteran was receiving ongoing treatment for his service-
connected disorders.  The veteran testified indicating he had 
received treatment including from VA.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
current severity of the veteran's service-connected 
disabilities which are the subject of this Remand.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Regarding the veteran's claim for an initial compensable 
rating for erectile dysfunction, the RO has rated that 
disability at a noncompensable level under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  In the July 2002 rating 
decision, the RO denied a claim of entitlement to special 
monthly compensation based on loss of use of a creative 
organ.  The veteran did not appeal that denial.

However, under Diagnostic Code 7522, a deformity of the penis 
which results in a loss of erectile power warrants a 20 
percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
Under that code, the evaluation may also entitle an 
individual to a separate award of special monthly 
compensation for loss of use of a creative organ in 
accordance of 38 C.F.R. § 3.350.  See 38 C.F.R. § 3.350, 
footnote one.  Under 38 C.F.R. § 3.350, if a veteran, as the 
result of a service-connected disability, has suffered the 
loss of use of a creative organ he shall be awarded a 
statutory rate of special monthly compensation therefor.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Thus, this must be 
considered in evaluating the veteran's service-connected 
erectile dysfunction. 

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b). 

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claims regarding his 
service-connected Diabetes Mellitus Type 
II; peripheral neuropathy, left lower 
extremity; peripheral neuropathy, right 
lower extremity; arteriosclerotic 
vascular disease, left lower extremity; 
arteriosclerotic vascular disease, right 
lower extremity; and erectile 
dysfunction.  

Based on his response, the RO should 
attempt to procure copies of all relevant 
medical records which have not previously 
been obtained from any identified 
treatment sources.  The RO should obtain 
any pertinent VA medical records of 
treatment which have not previously been 
obtained.

3.  The RO should afford the veteran 
appropriate examinations, as indicated 
below, to determine the current nature 
and severity of his service-connected (1) 
Diabetes Mellitus Type II; (2) peripheral 
neuropathy, left lower extremity; (3) 
peripheral neuropathy, right lower 
extremity; (4) arteriosclerotic vascular 
disease, left lower extremity; (5) 
arteriosclerotic vascular disease, right 
lower extremity; and (6) erectile 
dysfunction.  The RO must provide the 
examiners with the claims file and a copy 
of these REMAND instructions.

For each respective examiner, all studies 
deemed appropriate in the medical opinion 
of the examiner should be performed; and, 
all findings should be set forth in 
detail.  The examiners should review the 
claims folder in conjunction with the 
respective examinations, and this fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
respective examination reports.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.  The RO should arrange for the 
appellant to undergo the following 
examinations:

A.  The veteran should be afforded a VA 
endocrine examination to determine the 
current nature and severity of his 
service-connected diabetes mellitus.  The 
examiner should identify and characterize 
any associated impairment.  The examiner 
should indicate whether the veteran's 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities; and whether it involves 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care provider.  
The examiner should record the 
periodicity of any such hospitalizations 
and visits.  The examiner should also 
indicate the number of daily injections 
of insulin.  The examiner should comment 
on the February 5, 2003, statement from 
Douglas G. Hendricks, M.D.

B.  The veteran should be afforded a VA 
neurological examination to determine the 
current nature and severity of his 
service-connected peripheral neuropathy 
of the lower extremities.  The examiner 
should identify and characterize any 
impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy in 
each lower extremity, separately, due to 
peripheral neuropathy which is a residual 
of diabetes mellitus.  If muscle atrophy 
is found, indicate whether there is 
marked muscular atrophy.  The examiner 
should indicate whether there is complete 
or incomplete paralysis.  If incomplete, 
indicate whether it is severe, moderate, 
or mild.  To the extent feasible, the 
examiner should dissociate any neuropathy 
that is unrelated to diabetes mellitus.

C.  The veteran should be afforded a 
special VA examination for arteries and 
veins to determine the current nature and 
severity of his service-connected 
arteriosclerotic vascular disease of the 
lower extremities.  The examiner should 
identify and characterize any associated 
impairment and evaluate each lower 
extremity separately.  The examiner 
should specifically indicate: whether 
there is ischemic limb pain at rest; 
presence and if so, the severity, of any 
ischemic ulcers; the measurement of the 
ankle/brachial index; the extent to which 
claudication is present after walking, 
and if so, at what distance; whether 
peripheral pulses are diminished; any 
trophic changes (thin skin, absence of 
hair, dystrophic nails); and whether 
there is persistent coldness of the 
extremities.  38 C.F.R. § 4.104, 
Diagnostic Codes 7114.

D.  The veteran should be afforded a 
special VA examination by a genitourinary 
specialist to determine the current 
nature and severity of his service-
connected erectile dysfunction.  The 
examiner should identify and characterize 
any associated impairment.  The examiner 
should specifically indicate whether as a 
result of his service-connected diabetes 
mellitus, the veteran: has a deformity of 
the penis; has loss of erectile power; or 
suffers from voiding dysfunction, urinary 
frequency, or obstructed voiding.  The 
erectile dysfunction should be described, 
and the examiner should state whether the 
psychological and social effects of such 
dysfunction have been fully mitigated by 
the implant, and to what extent the 
inconvenience and residual dysfunction 
attending the use of the device are of 
consequence.

4.  Thereafter, the RO should again 
review the claims of entitlement to 
higher initial ratings for the six 
service-connected disabilities on appeal.  
Regarding the erectile dysfunction claim, 
the RO should consider 38 C.F.R. § 
4.115b, Diagnostic Code 7522, including 
review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.

The review of the claims should include 
consideration of the assignment of an 
increased rating on an extraschedular 
basis in accordance with the provisions 
of 38 C.F.R. § 3.321 (2004).  If the 
determination remains adverse to the 
appellant, he and his appointed 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to respond 
thereto.
  
Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



